Citation Nr: 0623880	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  02-18 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than July 23, 1996, 
for the award of service connection and compensation (a 70 
percent rating) for schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION


The veteran had active military service from April 1983 to 
May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the RO.

In an August 1997 rating decision, the RO granted service 
connection and assigned an initial 50 percent rating for 
schizophrenia, effective July 23, 1996.  In April 1998, the 
RO granted a higher initial rating of 70 percent for 
schizophrenia, also effective July 23, 1996.

In June 2000, the veteran requested an earlier effective date 
for the award of service connection and compensation for 
schizophrenia.  In a July 2001 letter, the RO informed the 
veteran that it was unable to allow his claim for an earlier 
effective date, based upon consideration of the date of 
filing of the veteran's original claim for compensation 
benefits for schizophrenia.  The veteran responded in an 
August 2001 letter.

In a November 2001 letter to the veteran, the RO indicated 
that, upon further review of the veteran's pending claim for 
an earlier effective date, the claim should be construed as 
an untimely Notice of Disagreement (NOD) as to the July 1996 
effective date assigned pursuant to the RO's August 1997 and 
April 1998 rating decisions (granting service connection and 
assigning a 50 percent, then 70 percent, initial rating for 
schizophrenia). In December 2001, the veteran submitted a 
letter expressing disagreement with the RO's determination.  
In March 2002, the RO issued a statement of the case (SOC) 
addressing the RO's determination that an NOD as to the 
effective date for the award of service connection and 
compensation for schizophrenia was untimely.  The veteran 
filed a substantive appeal in October 2002.

As explained below, the Board has characterized the matter on 
appeal as a claim for an earlier effective date for the award 
of service connection and compensation for schizophrenia.  In 
December 2004, the veteran offered testimony on that matter 
during a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ); a transcript of that hearing is 
associated with the claims file.

In January 2005, the Board remanded the matter on appeal to 
the RO, via the Appeals Management Center (AMC)r, for due 
process development and readjudiction.  In this regard, as 
reflected in the March 2003 SOC, rather than to fully 
adjudicate (and to furnish the laws and regulations 
governing) a claim for an earlier effective date, the RO 
focused on the narrow issue of whether the veteran timely 
disagreed with original grant of service connection and award 
of compensation, notwithstanding the claim actually filed. 
[Parenthetically, the Board noted that, while disagreement 
with an assigned effective date is often made within one year 
of the notification of the effective date assigned, the Board 
is unaware of any express statutory or regulatory provision 
limiting the time frame during which a claim for an earlier 
effective date for a previously granted benefit may be 
filed].

After completing the requested actions, the RO continued the 
denial of the veteran's claim (as reflected in the August 
2005 Supplemental SOC (SSOC)), and returned the file to the 
Board for further appellate action.  

The Board notes that in March 2005, the veteran submitted VA 
Form 21-22 appointing the American Legion as his new 
representative, to replace the North Carolina Division of 
Veterans Affairs.  The Board recognizes the change in 
representation.  See 38 C.F.R. § 20.1304 (2005).

In January 2006, the Board received additional argument from 
the veteran.  The Board has reviewed the additional material 
and finds that it merely expands on arguments previously 
advanced by the veteran in June 2000, August 2001 and his 
testimony before the Board in December 2004.   Since the RO 
had the opportunity to consider such arguments (as reflected 
its August 2005 SSOC), the Board finds that a remand is not 
required for initial RO consideration of the veteran's 
submission.

As a final preliminary matter, the Board notes that, in 
November 2005, the Board received a letter from the veteran 
in which he identifies records of his work history and the 
receipt of Social Security Disability benefits for his 
service-connected psychiatric disability.  The Board 
construes this correspondence as an informal claim for an 
increased rating for schizophrenia, paranoid type.  As the RO 
has not yet adjudicated this matter, it is not properly 
before the Board; hence, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The RO received the veteran's claim for service 
connection for schizophrenia, paranoid type (claimed as 
mental illness) on July 23, 1996.

3.  There is no statement or communication with the RO prior 
to July 23, 1996, that constitutes a claim, or indicates an 
intent to apply, for service connection for schizophrenia, 
paranoid type, (initially claimed as mental illness). 


CONCLUSION OF LAW

The claim for an effective date earlier than July 23, 1996, 
for the award of service connection and compensation (a 70 
percent rating) for schizophrenia, paranoid type.
is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), most 
recently, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In the present appeal, the veteran and his representative 
have been notified of legal authority governing the claim for 
earlier, afforded the opportunity to present evidence and 
argument with respect to the claim, and provided the bases 
for the denial of the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the veteran.  As will be explained below, the 
claim lacks legal merit; therefore, the duties to notify and 
assist required by the VCAA are not applicable to the claim 
on appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).   




II.  Analysis

Under the applicable criteria, the effective date for a grant 
of service connection is the date of receipt of the claim or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  If a claim is received within 
one year after separation from service, the effective date 
for the grant of service connection is the day following  
separation from service; otherwise, it is the date of receipt  
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action,  
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly-
authorized representative, or some person acting as next 
friend who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the  
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

In this case, the veteran seeks an effective date for an 
award of service connection and compensation (a 70 percent 
rating) for schizophrenia, paranoid type, prior to July 23, 
1996, the effective date assigned by the RO based on the date 
of receipt of the claim for that  benefit.  However, the 
Board finds no legal basis for the assignment of an effective 
date for such an award prior to that date.  Simply stated, 
there was no pending claim prior to that date pursuant to 
which service connection and compensation for schizophrenia 
could have been granted. 

The basic facts of this case are not in dispute.  Service 
medical records reflect that in April 1983, the veteran was 
referred to the Naval Hospital for hospitalization because of 
bizarre behavior.  He was diagnosed with adjustment disorder 
with disturbance of emotions and conduct, and was discharged 
under honorable conditions in May 1983.  The record shows 
that in July 1996,  over thirteen years after his discharge 
from service, the veteran filed a claim for service 
connection for mental illness.  On VA examination in May 
1997, the examiner opined that the veteran's currently 
diagnosed psychiatric condition had it's origins in service.  
By rating  action of August 1997, the RO granted service 
connection and assigned an initial 50 percent rating for 
schizophrenia, paranoid type, competent, effective July 23, 
1996,  the date of the claim for service connection.  
Subsequently, in an April 1998 rating action, the RO granted 
a 70 percent rating for schizophrenia, paranoid type, 
effective from the July 23, 1996 grant of service connection.  
The veteran contends that he is entitled to an effective date 
back to the date of his separation from service in May 1983.   

The Board notes that the applicable law and regulations 
clearly make it the veteran's responsibility to initiate a 
claim for service connection with VA if he seeks that  
benefit.  In this case, the veteran has not contended, and 
the evidence does not show, that he ever filed a claim for 
service connection for schizophrenia, paranoid type, at any 
point prior to July 23, 1996.   In the veteran's June 2000 
claim for an earlier effective date, his August 2001 NOD, 
testimony before the Board in December 2004, and subsequent 
statements by the veteran and on his behalf, the veteran 
asserted that he was unable to file a claim due to his mental 
condition.  He also contended that he did not file an earlier 
claim for benefits because he was told that he was not 
eligible for disability benefits.  Even if the Board were to 
accept  the veteran's assertions as credible, such still 
would not provide a legally sufficient basis for a grant of 
the benefit sought.

In this regard, the Board emphasizes that, while VA does have 
a duty to assist a claimant in developing facts pertinent to 
a claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for benefits  
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA 
does make every effort to identify and notify claimants of 
the potential entitlement to benefits.  However, in this 
case, the claims file contains no communication from the 
veteran at any time prior to July 23, 1996 that put VA on 
notice that potential entitlement to  service connection for 
schizophrenia, paranoid type, had arisen.  The Board also 
notes that if the veteran needed assistance in filing a claim 
for disability benefits, he could have, at any time, availed 
himself of advice and assistance that is available---free of 
charge, and for the asking-from a VA veterans benefits 
counselor or a representative of a veterans service 
organization.

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.  The fact 
remains that, in this case, the veteran first filed a claim 
for service connection for schizophrenia, paranoid type, on 
July 23, 1996,  more than one year following separation from 
service; thus, the date of the July 23, 1996 claim is the 
earliest effective date that may be assigned.  

Under these circumstances, the claim for an earlier effective 
date for the award of service connection and compensation (a 
70 percent rating) for schizophrenia, paranoid type, in this 
case must be denied.  Where, as here, the law, and not the 
evidence, is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426,  430 (1994). 


ORDER

An effective date earlier than July 23, 1996, for the award 
of service connection and compensation (a 70 percent rating) 
for schizophrenia, paranoid type, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


